Citation Nr: 1819207	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to May 30, 2014, to a rating in excess of 20 percent from May 30, 2014 to July 28, 2014, and to a rating in excess of 40 percent from July 29, 2014 for degenerative joint disease of the lumbar spine with intervertebral disc syndrome (IVDS).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

The Veteran had service from April 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Staged ratings were assigned in June 2014 and November 2017.

A hearing was held in July 2014 by means of video conferencing equipment with the Veteran in Indianapolis, Indiana before Veterans Law Judge (VLJ) Dannaher, sitting in Washington, DC.  A transcript of the hearing testimony is in the claims file.

In November 2015, the Board remanded this matter for additional development.  Since that time, VLJ Dannaher retired from the Board.  In January 2018, the Veteran was offered an opportunity to appear for a new Board hearing.  See 38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  In February 2018, he waived his right to appear at an additional hearing.  Therefore, the Board will continue with the adjudication of the appeal.

In February 2018, the Veteran indicated that he wanted to participate in the Rapid Appeals Modernization Program (RAMP).  However, his election was received after his claim was returned to the Board's docket; therefore, his claim does not qualify for the RAMP election.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).





FINDINGS OF FACT

1. Prior to May 30, 2014, the Veteran's forward flexion of the thoracolumbar spine more closely approximated 60 degrees or less but did not equate to 30 degrees or less, even with consideration of functional impairment due to factors such as pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.

2. Prior to May 30, 2014, the Veteran's thoracolumbar spine disability did not require bedrest prescribed by a physician for at least 4 weeks in a 12 month period.

3. From May 30, 2014, the Veteran's forward flexion of the thoracolumbar spine has more closely approximated 30 degrees or less with consideration of functional impairment due to factors such as pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.

4. From May 30, 2014, the Veteran's thoracolumbar spine disability has not required bedrest prescribed by a physician for at least 6 weeks in a 12 month period.

5. The Veteran has not had favorable or unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine at any time during the pendency of the claim.


CONCLUSIONS OF LAW

1. Prior to May 30, 2014, the criteria for an initial 20 percent rating for degenerative joint disease of the lumbar spine with IVDS have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2017).
	
2.  From May 30, 2014, the criteria for a 40 percent rating for degenerative joint disease of the lumbar spine with IVDS have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Ratings

The Veteran seeks an initial rating in excess of 10 percent prior to May 30, 2014, a rating in excess of 20 percent from May 30, 2014 to July 28, 2014, and a rating in excess of 40 percent from July 29, 2014 for degenerative joint disease of the lumbar spine with IVDS.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part IV (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks an increased rating for his degenerative joint disease of the lumbar spine with IVDS.  The RO assigned the initial rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the spine.  As of May 30, 2014, the RO changed the diagnostic code and assigned the 20 and eventual 40 percent ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome.  Both diagnostic codes are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) which provides a 10 percent disability evaluation when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Diagnostic Code 5243 also provides that the spine may be rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating IVDS Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

VA treatment records dated throughout 2009 and 2010 show complaints of chronic lumbar pain.  An August 2010 vocational assessment record shows the Veteran reported being unemployed since 2007 or 2008 with back problems.

Physical therapy notes from November 2010 show that the Veteran's forward flexion measured to 44 degrees and extension measured to 8 degrees.  All other testing was normal.  The combined range of motion (ROM) was 172.

In February 2011, the Veteran had a VA examination.  He reported severe weekly flare-ups that lasted 1 to 2 days.  He stated that on some days, he had difficulty doing much because of pain and at times his back locked up.  He reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He could walk more than a quarter of a mile but less than a mile.  The examiner noted abnormal gait and described the movement as cautious and slow.  The Veteran had no abnormal curvatures of the spine.  The examiner observed spasms on the right side of the spine, guarding, pain with motion, and tenderness of the spine.  ROM testing showed forward flexion to 70 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 18 degrees, left lateral rotation to 28 degrees, and right lateral rotation to 30 degrees.  The examiner observed pain on active motion.  The combined ROM was 180 degrees.  After repetitive use, testing showed forward flexion to 68 degrees, extension to 14 degrees, left lateral flexion to 20 degrees, right lateral flexion to 18 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  The combined ROM was 180 degrees.  The Veteran reported that he had been unable to work for 2 to 5 years due to back pain and the examiner indicated that the condition caused increased absenteeism, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and pain.  The back disability caused moderate effects on chores, shopping, exercise, sports, and recreation.  It caused mild to moderate effects on dressing and grooming.

VA physical therapy notes dated May 2011 show forward flexion of the spine was 60 degrees and extension was 15 degrees.  All other testing showed full ROM.  The combined ROM was 195 degrees.

The Veteran had another VA examination in May 2014.  He reported continuous pain with spasm that could cause his back to lock.  His daily pain ranged from 7 to 10 on the pain scale on a daily basis.  He worked four days a week until his pain became unbearable.  He usually worked 6 hours.  His treatment included bedrest on the weekend, TENs unit, functional medicine, Vicodin, Flexeril, and Ibuprofen.  ROM testing showed forward flexion to 40 degrees with pain; extension to 10 degrees with pain; lateral flexion to 30 degrees with pain, bilaterally; and rotation to 20 degrees, bilaterally, with pain.  The combined ROM was 150 degrees.  No additional limitations were observed after repetitive use testing.  Functional impairment included less movement than normal; pain on movement; interference with sitting, standing, and/or weight bearing; and lack of endurance.  The Veteran had tenderness over the L5-S1 and left sacroiliac region, with moderate bilateral perivertebral spasm.  The examiner stated that the Veteran had muscle spasms and guarding but that the conditions did not cause abnormal gait or spinal contour.  The examiner stated that the Veteran had IVDS and had had incapacitating episodes having a total duration of at least one week but less than two weeks in the past 12 months.  The Veteran regularly used a brace for ambulation.  The examiner stated that the Veteran experienced an increase of low back pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, which is to be expected.  However, the examiner stated that it was not feasible to quantify any additional ROM limitation in terms of degrees since the Veteran was not experiencing a flare at the time of his exam.  The diagnoses included IVDS and degenerative arthritis of the spine.  

The Veteran testified before VLJ Dannaher in July 2014.  He indicated that his back pain caused him to miss work and that the pain continued to worsen.  He was taking leave under the Family and Medical Leave Act (FMLA) and was off approximately 3 hours per workday.  He stated that in December 2013, he was being treated at a functional medicine facility and was off work for most of December.  He indicated that he was off work for at least 4 weeks in the past 12 months.

During a February 2017 VA examination, the Veteran reported constant pain, which worsened at times.  After working 5 or 6 hours, his pain worsened and he felt he could not move.  He stated that his back was stiff at all times and that during flare-ups he could not walk or bend over.  When his back "locks up," he could not move.  He indicated that repetitive motions caused flare-ups of pain.  He could not lift things due to his back pain.  Measurements showed forward flexion to 30 degrees; extension to 20 degrees; lateral flexion to 20 degrees, bilaterally; right rotation to 30 degrees; and left rotation to 25 degrees.  His combined ROM was 145 degrees.  After repetitive use, flexion was to 20 degrees; extension to 10 degrees; lateral flexion to 20 degrees, bilaterally; and rotation to 20 degrees, bilaterally.  The combined rating was 110 degrees.  Factors causing functional loss after repetitive use were pain, fatigue, weakness, and lack of endurance.  The Veteran had pain with all testing and with weight bearing.  His spine was tender to palpation.  The examiner stated that abnormal motion prevented the Veteran from bending over to perform functions and lift items weighing more than a few pounds.  The examiner observed muscle spasm but indicated that it did not cause abnormal gait or abnormal spinal contour.  Additional factors contributing to the Veteran's disability included instability of station, disturbance of locomotion, and interference with sitting and standing, as well as increased pain and decreased range of motion with prolonged sitting, standing, and walking.  The examiner stated that the Veteran had not required any bed rest prescribed by a physician in the past 12 months.  The examiner indicated that the Veteran had missed about 700 hours of work within the last 2 years related to his back condition.  Most days, he worked partial days.

Based on the foregoing, the Board finds that an initial rating of 20 percent is warranted for the Veteran's back condition.  As noted above, physical therapy notes show that his forward flexion in November 2010 was 44 degrees.  While his forward flexion during the February 2011 VA examination was 68 degrees after repetitive use, physical therapy notes show that forward flexion was 60 degrees in May 2011.  For a 20 percent rating, the evidence must show that forward flexion of the spine is greater than 30 degrees but not greater than 60 degrees.  Based on the impact of the Veteran's pain and other symptoms on his functional abilities, the Board finds that the evidence favors a finding that his forward flexion has been equivalent to 60 degrees or less, but not less than 30 degrees.  As such, an initial rating of 20 percent for the Veteran's spine disability is warranted.

A rating in excess of 20 percent is not warranted prior to May 30, 2014 as the evidence does not show that the Veteran's forward flexion of the thoracolumbar spine more nearly approximated 30 degrees or less.  Further, there is no evidence of favorable ankylosis of the thoracolumbar spine.  Regarding incapacitating episodes, there is no evidence that the Veteran was prescribed bedrest and treated by a physician for his back disability for a period of at least 4 weeks in a 12 month period.  Accordingly, at most, a 20 percent initial rating is warranted for the Veteran's spine disability and to this extent, the appeal is granted.

The Board also finds that a 40 percent rating is warranted from May 30, 2014.  At that time, the Veteran's forward flexion of the spine was 40 degrees; however, the examination was not conducted during a flare-up and the examiner stated that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  Given the Veteran's reported symptoms, the objective symptoms noted by the examiner, and the examiner's opinion that flare-ups could significantly limit functional ability, the Board finds that a 40 percent rating is warranted for symptoms equivalent to a limitation of forward flexion to 30 degrees or less from May 30, 2014; to this extent, the appeal is granted.

A rating in excess of 40 percent is not warranted from May 30, 2014 because the evidence does not show that the Veteran has had unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  Regarding incapacitating episodes, the Board acknowledges that the Veteran has missed work due to his back symptoms.  However, the evidence does not show that he has had incapacitating episodes as defined under Diagnostic Code 5243 and the Formula for Rating IVDS Based on Incapacitating Episodes.  For a 60 percent rating, the Veteran must have had incapacitating episodes lasting at least 6 weeks during a 12 month period.  While the February 2017 examiner indicated that the Veteran had missed approximately 700 hours of work in a two year period, the examiner did not indicate and the treatment records do not show that he missed work due to bedrest prescribed by a physician with treatment by a physician.  Accordingly, a rating in excess of 40 percent is not warranted from May 30, 2014.

Based on the foregoing, the Board finds that the evidence favors the award of a 20 percent initial rating and to a 40 percent rating from May 30, 2014 for the Veteran's service-connected degenerative joint disease of the lumbar spine with IVDS.  To this extent, the appeal is granted.

As to the neurological evluations, the Board notres that in November 2017, the issue of the left lower extrrmity was evaluated in a Statement of the Case. However, the Vteran has not filed an perfected appeal of that issue and therefore, it is not before the Board.  


ORDER

Proir to May 30, 2014, an initial 20 percent rating, but not higher, for degenerative joint disease of the lumbar spine with IVDS is granted, subject to the regulations governing the award of monetary benefits.

From May 30, 2014, a 40 percent rating, but not higher, for degenerative joint disease of the lumbar spine with IVDS is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


